Title: To James Madison from William Willis, 20 August 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona August 20th. 1803
					
					John Leonard Esqr. has arriv’d and as it appears to be the Wish of the president that he should take charge of the Consulate I offer’d it to him the moment of his arrival and have aided him in being Rec’d here.
					I have private information that he is authoriz’d to arrest me as soon as he takes the office which will be on Monday.  This I must submit to as to all other Evils.  My fate is peculiarly hard to be accus’d of acting against the interest of my Country, when next to my God I have loved it and had I served him as faithfully and Zealously as I have my Country I could meet him without the Conciousness of a Crime againt him.  But notwithstanding the great prejudice rais’d against me, I trust I shall Make my innocence appear on tryal.  If I cannot I shall suffer as a child suffers under the hand of a Mistaken parent.  But I trust that I shall make my inocence clear. And if the place of Consul here is not filled by the Appointment of a Consul I hope to be again replaced here as it will be very interesting to me according to my present arrangements.  But this must be left to the president to determine.
					I shall send on my General accts. soon and draw for the Amount and reserve the draft untill My arrival at Washington.  I am Sir With Respectful Esteem Your Hbl Svt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
